Citation Nr: 0402271	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for cancer of the pancreas, 
on a direct basis or as secondary to service-connected 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty for more than 20 years from 
September 1978 to September 1998.

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision of the RO that 
denied service connection for pancreas cancer, claimed as 
secondary to service-connected diabetes mellitus.  The 
veteran submitted a notice of disagreement (NOD) in October 
2002, and the RO issued a statement of the case (SOC) in 
December 2002.  The veteran submitted a substantive appeal in 
February 2003.

In July 2002, the veteran submitted a claim for a total 
disability rating based on individual unemployability (TDIU).  
As that issue has not been adjudicated by 6the RO, it is not 
properly before the Board, and is referred to the RO for 
appropriate action.  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran and his representative if 
further action, on their part, is required.


REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service, or, on a secondary basis, for disability that is 
proximately due to or the result of a service-connected 
condition.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310(a) (2003).  Section 3.310(a) also has been 
interpreted to permit service connection for the degree of 
impairment resulting from aggravation of a nonservice-
connected condition by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran contends that service connection is 
warranted on a direct basis because both medical treatises 
and opinion suggest that the diagnosis of pancreas cancer 
occurs late in the natural history of the disease; the 
veteran asserts that such evidence implies the onset of 
disease manifestations during his lengthy active service.  
The veteran also claims entitlement on a secondary basis, 
contending that he developed cancer of the pancreas as a 
result of diabetes mellitus-a known risk factor.

The medical evidence indicates the veteran had been diagnosed 
with diabetes mellitus in 1998, which essentially had been 
asymptomatic at that time.  Following an endoscope procedure 
in April 2002, VA examiners diagnosed cancer of the pancreas 
and the veteran underwent chemotherapy.

In a report of VA examination in August 2002, a VA examiner 
noted medical literature supporting, though not conclusively, 
diabetes mellitus as a risk factor for development of 
adenocarcinoma of the pancreas.  The VA examiner thought that 
required longstanding diabetes mellitus with longstanding 
inflammatory changes.  The VA examiner opined that, due to 
just a three-year span between the diagnosis of the veteran's 
diabetes mellitus and the onset of pancreas cancer, it is 
less likely that the veteran's pancreas cancer is related to 
his diabetes mellitus.

In a statement provided by the veteran's treating VA 
practitioner (Family Nurse Practitioner) in October 2002, the 
VA practitioner noted that the veteran had been diagnosed 
with advanced pancreas cancer in 2002, to find it reasonable 
that occult pancreatic cancer had commenced well before the 
veteran's discharge from service in 1998.  The VA 
practitioner opined that the pancreas cancer had been present 
prior to and likely contributed to the development of the 
veteran's diabetes mellitus.

The Board finds that the medical evidence currently of record 
is insufficient to decide the claim on appeal.  Specifically, 
the Board notes that no medical opinion that specifically 
addresses whether is at least likely as not cancer of the 
pancreas was present in service, or whether such condition 
has increased in severity due to the veteran's service-
connected diabetes.  Such opinion, based on both examination 
of the veteran and consideration of his documented medical 
history and assertions, is needed to fairly resolve the 
question on appeal.  

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims folder copies of any notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA records.  The record reflects that the veteran 
has been treated at the VA Medical Center (VAMC) in 
Charleston, South Carolina.  However, the claims file 
contains no treatment records from that facility prior to 
January 2003.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding records from 
the above-referenced facility, following the procedures set 
forth in 38 C.F.R. § 3.159(c) (2003), as regards obtaining 
records from Federal facilities.

To ensure that due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the appropriate notice, the VAMC should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); and 38 C.F.R. §  3.159 (2003).   
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Charleston VAMC all records of evaluation 
of and/or treatment for cancer of the 
pancreas since January 2003, following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (2003).  All records and/or 
responses should be associated with the 
claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing). 

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  After all available records and/or 
responses are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA examination to 
obtain information as to the current 
nature and likely etiology of the 
veteran's pancreas cancer.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All necessary testing 
should be accomplished, and all clinical 
findings should be reported in detail.

Based on the examination of the veteran 
and review of the record, the examiner 
shoulder offer an opinion, consistent 
with sound medical judgment as to whether  
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran's cancer of 
the pancreas (1) had its onset during 
active service, or (2) was caused or is 
aggravated service-connected diabetes 
mellitus.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim of service 
connection for pancreas cancer, on a 
direct basis or as secondary to service-
connected diabetes mellitus, in light of 
all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




